Citation Nr: 0605190	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for atrial fibrillation 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to active 
service and has not been related by competent medical 
evidence to service-connected diabetes mellitus. 

2.  The veteran's atrial fibrillation is not related to 
active service and has not been related by competent medical 
evidence to service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and is not causally related to a service-connected 
disability.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  Atrial fibrillation was not incurred in or aggravated by 
service and is not causally related to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Hypertension

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hypertension is factually shown during service.  
The Board concludes it was not.  

The service medical records are absent a diagnosis of 
hypertension during service.  On the clinical examination for 
separation from service, the veteran's blood pressure reading 
was 126/74.  Other service medical records indicate that the 
veteran's blood pressure was 138/86 at entrance and 134/76 in 
August 1967; however, hypertension was not diagnosed while 
the veteran was in service.   Thus, there is no medical 
evidence that shows that the veteran suffered from 
hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, there are no medical 
records in the claims file which would indicate that the 
veteran was diagnosed with hypertension within a year after 
his discharge from service.  In fact, at the May 2004 VA 
examination, the veteran reported diagnosis of diabetes 
mellitus six years prior, and hypertension 20 years prior to 
diagnosis of diabetes, which would be in the late 1970s.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any medical evidence of hypertension between 1970 
and 1996 when hypertensive blood pressure response was noted 
on a graded exercise test, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has hypertension.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  As no medical professional 
has ever related this condition to the veteran's military 
service, service connection on a direct basis is not 
warranted.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In Allen, the United States Court 
of Appeals for Veterans Claims (Court) indicated that the 
term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

However, there is no competent medical evidence of such a 
relationship, and the veteran has neither submitted any 
competent evidence to that effect, nor indicated that any 
such evidence exists and is available.  In fact, the most 
recent medical evidence of record specifically addressing 
this issue (VA examination in May 2004) contains the express 
opinion of a VA physician that the veteran's hypertension 
could not be causally related to diabetes mellitus as it 
predated diabetes mellitus by some 20 years.  There is no 
medical evidence or opinions to the contrary. Without 
competent evidence of a nexus between the veteran's 
hypertension and the service-connected diabetes mellitus, 
secondary service connection for hypertension is not 
warranted.

II.	Atrial Fibrillation

The veteran has claimed service connection for atrial 
fibrillation venous as secondary to his service-connected 
diabetes mellitus.  He has never claimed that atrial 
fibrillation was directly incurred during service.  It is 
noted, however, that there is no medical evidence that the 
post-service atrial fibrillation is related to military 
service, and the service medical records are absent 
complaints, findings or diagnoses of atrial fibrillation 
during service.  

As noted above, the veteran's theory of entitlement to 
service connection for atrial fibrillation is essentially 
that such disability is secondary to his service-connected 
diabetes mellitus.  However, there is no competent medical 
evidence of such a relationship, and the veteran has neither 
submitted any competent evidence to that effect, nor 
indicated that any such evidence exists and is available.  

In fact, the most recent medical evidence of record 
specifically addressing this issue (VA examination in May 
2004) contains the express opinion of a VA physician that the 
veteran's atrial fibrillation is not related to the service-
connected diabetes mellitus.  The examiner noted that the 
medical literature did not support a relationship and that 
there was no evidence of coronary artery disease or other 
alternative mechanism of injury by which a casual connection 
could be drawn.  There is no medical evidence or opinions to 
the contrary. Without competent evidence of a nexus between 
the veteran's atrial fibrillation and the service-connected 
diabetes mellitus, secondary service connection for atrial 
fibrillation is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his 
hypertension is related to service or to a service-connected 
disability or that his atrial fibrillation is related to a 
service-connected disability.  There is not an approximate 
balance of evidence.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in February 2004.  That letter advised 
the claimant of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  

The RO's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The February 2004 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  When considering the notification letter, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The Board notes that the 
veteran submitted private medical records along with his 
application for compensation in January 2004.  In March 2004, 
in reply to the February 2004 VCAA letter, the veteran stated 
that he had submitted all the private medical records there 
were available at that time.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether his hypertension or his atrial 
fibrillation could be directly attributed to service-
connected diabetes mellitus.  

The Board notes that an opinion as to whether the veteran's 
hypertension could be directly attributed to service was not 
solicited.  The Board concludes an examination is not needed 
in this case because hypertension was not shown in the 
service medical records. VA's duty to assist by obtaining a 
medical opinion does not extend to the direct service 
connection claim.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a post service 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim of direct service 
connection since it could not provide evidence of a past 
event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for hypertension including 
as secondary to service-connected diabetes mellitus is 
denied.

Entitlement to service connection for atrial fibrillation 
including as secondary to service-connected diabetes mellitus 
is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


